12/21/2020           Case 1:20-cv-03831-TCS Document 16-3    Filed 12/22/20
                                                      CRI Report                                       Page 1 of 3

                                     Report generated on: 12/17/2020 4:50:12 PM

        UNITED STATES DEPARTMENT OF COMMERCE - INTERNATIONAL TRADE
              ADMINISTRATION - INDEX TO ADMINISTRATIVE RECORD

              CASE NUMBER A-570-002 - Chloropicrin From People Republic of China

                                             SUNR - 2020 SUNSET REVIEW



                                                      *Contains Data files*

                         * Public Document * Public Document * Public Document

                                                                        Print


                 Upload                                                                                                      Bar
   Item No.                     Document Title                                                              Segment
                 Date                                                                                                        Code

   1                            APO FROM USDOC TO FILE                                                      SUNR - 2020
                                                                                                                        4013365-
   Public   8/7/2020            PERTAINING TO ALL APO AUTHORIZED APPLICANTS                                 Sunset
                                                                                                                        01
   Document                     APO                                                                         Review

                                ENTRY_OF_APPEARANCE FROM KALIK LEWIN TO SEC.
   2                                                                                                        SUNR - 2020
                                OF COMMERCE                                                                             4016846-
   Public   8/18/2020                                                                                       Sunset
                                PERTAINING TO KALIK LEWIN                                                               01
   Document                                                                                                 Review
                                ENTRY OF APPEARANCE

                                ENTRY_OF_APPEARANCE FROM KALIK LEWIN TO SEC
   3                                                                                                        SUNR - 2020
                                OF COMMERCE                                                                             4017254-
   Public   8/18/2020                                                                                       Sunset
                                PERTAINING TO TRINITY, ASHTA, AND NIKLOR                                                01
   Document                                                                                                 Review
                                NOTICE OF INTENT TO PARTICIPATE

                                APO FROM KALIK LEWIN TO SEC OF COMMERCE
   4                                                                                                        SUNR - 2020
                                PERTAINING TO TRINITY MANUFACTURING CO., INC.,                                          4017276-
   Public   8/18/2020                                                                                       Sunset
                                ASHTA CHEMICALS, INC., AND NIKLOR CHEMICAL CO.,                                         01
   Document                                                                                                 Review
                                APO APPLICATION

   5                            LETTER FROM USDOC TO ITC                                                    SUNR - 2020
                                                                                                                        4021811-
   Public   9/2/2020            PERTAINING TO ITC                                                           Sunset
                                                                                                                        01
   Document                     INTENT TO PARTICIPATE                                                       Review

   6                            LETTER FROM USDOC TO ITC                                                    SUNR - 2020
                                                                                                                        4024604-
   Public   9/10/2020           PERTAINING TO USITC                                                         Sunset
                                                                                                                        01
   Document                     INADEQUATE DOMESTIC RESPONSE                                                Review

   7                            RESPONSE FROM KALIK LEWIN TO SEC OF COMMERCE                                SUNR - 2020
                                                                                                                        4029353-
   Public   9/18/2020           PERTAINING TO COLLECTIVELY, THE COMPANIES                                   Sunset
                                                                                                                        01
   Document                     REQ FOR LEAVE FOR LATE FILING                                               Review

https://internal.access.trade.gov/cs/idcplg?IdcService=GET_FILE&dID=1094557&dDocName=cri_1060079&Rendition=web&allowInterrupt=1&noSave…   1/3
12/21/2020           Case 1:20-cv-03831-TCS Document 16-3    Filed 12/22/20
                                                      CRI Report                                       Page 2 of 3
   8        9/18/2020           RESPONSE FROM KALIK LEWIN TO SEC OF COMMERCE                                SUNR - 2020 4029353-
   Public                       PERTAINING TO ASHTA CHEMICALS INC, NIKLOR                                   Sunset      02
   Document                     CHEMICAL COMPANY INC, TRINITY MANUFACTURING                                 Review
                                INC
                                (REJECTED) SUBSTANTIVE RESPONSE TO REVIEWS

                                ENTRY_OF_APPEARANCE FROM THE BRISTOL GROUP
                                PLLC TO SEC. OF COMMERCE
   9                                                                                                        SUNR - 2020
                                PERTAINING TO ASHTA CHEMICALS, INC., NIKLOR                                             4032693-
   Public   9/25/2020                                                                                       Sunset
                                CHEMICAL COMPANY, INC., TRINITY MANUFACTURING,                                          01
   Document                                                                                                 Review
                                INC.
                                ENTRY OF APPEARANCE

                                LETTER FROM THE BRISTOL GROUP PLLC TO SEC OF
   10                           COMMERCE                                                                    SUNR - 2020
                                                                                                                        4032754-
   Public   9/25/2020           PERTAINING TO PETITIONERS                                                   Sunset
                                                                                                                        01
   Document                     SUPPORT OF REQ FOR LEAVE FOR LATE FILING OF                                 Review
                                SUBSTANTIVE RESPONSE

   11                           LETTER FROM USDOC TO KALIK LEWIN                                            SUNR - 2020
                                                                                                                        4033546-
   Public   9/28/2020           PERTAINING TO DOMESTIC INTERESTED PARTIES                                   Sunset
                                                                                                                        01
   Document                     REJECTION OF REQUEST                                                        Review

   12                           PUBLIC_SERVICE_LIST FROM USDOC TO FILE                                      SUNR - 2020
                                                                                                                        4021433-
   Public   9/29/2020           PERTAINING TO INTERESTED PARTIES                                            Sunset
                                                                                                                        01
   Document                     PUBLIC SERVICE LIST                                                         Review

   13                           REJECTION_MEMO FROM USDOC TO FILE                                           SUNR - 2020
                                                                                                                        4033785-
   Public   9/29/2020           PERTAINING TO INTERESTED PARTIES                                            Sunset
                                                                                                                        01
   Document                     REJECTION OF SUBSTANTIVE RESPONSE TO REVIEWS                                Review

                                LETTER FROM THE BRISTOL GROUP PLLC TO SEC OF
   14                           COMMERCE                                                                    SUNR - 2020
                                                                                                                        4033979-
   Public   9/29/2020           PERTAINING TO TRINITY; COLLECTIVELY PETITIONERS                             Sunset
                                                                                                                        01
   Document                     RESP TO REJECTION OF REQ FOR LEAVE FOR LATE                                 Review
                                FILING

                                APO FROM THE BRISTOL GROUP PLLC TO SEC. OF
                                COMMERCE
   15                                                                                                       SUNR - 2020
                                PERTAINING TO ASHTA CHEMICALS, INC., NIKLOR                                             4034254-
   Public   9/29/2020                                                                                       Sunset
                                CHEMICAL COMPANY, INC., TRINITY MANUFACTURING,                                          01
   Document                                                                                                 Review
                                INC.
                                APO APPLICATION

   16                           APO_SERVICE_LIST FROM USDOC TO FILE                                         SUNR - 2020
                                                                                                                        4034426-
   Public   9/30/2020           PERTAINING TO INTERESTED PARTIES                                            Sunset
                                                                                                                        01
   Document                     APO SERVICE LIST                                                            Review

                                LETTER FROM THE BRISTOL GROUP PLLC TO SEC OF
   17                                                                                                       SUNR - 2020
                                COMMERCE                                                                                4038111-
   Public        10/7/2020                                                                                  Sunset
                                PERTAINING TO PETITIONERS                                                               01
   Version                                                                                                  Review
                                SUPPL TO REQ FOR EXT

   18       10/13/2020 LETTER FROM THE BRISTOL GROUP PLLC TO SEC OF                                         SUNR - 2020 4039884-
   Public              COMMERCE                                                                             Sunset      01
   Document            PERTAINING TO TRINITYâ€ť; COLLECTIVELY                                               Review
                       â€śPETITIONERS
https://internal.access.trade.gov/cs/idcplg?IdcService=GET_FILE&dID=1094557&dDocName=cri_1060079&Rendition=web&allowInterrupt=1&noSave…   2/3
12/21/2020           Case 1:20-cv-03831-TCS Document 16-3    Filed 12/22/20
                                                      CRI Report                                       Page 3 of 3
                                CMMTS ON ADEQUACY OF RESP AND APPROPRIATENESS
                                OF AN EXPEDITED REVIEW

                       LETTER FROM THE BRISTOL GROUP PLLC TO SEC OF
                       COMMERCE
   19                                                                                                       SUNR - 2020
                       PERTAINING TO ASHTA CHEMICALS, INC., NIKLOR                                                      4040265-
   Public   10/14/2020                                                                                      Sunset
                       CHEMICAL COMPANY, INC., AND TRINITY                                                              01
   Document                                                                                                 Review
                       MANUFACTURING, INC.
                       COMPANY CERTIFICATION OMITTED FROM CMMTS

   20                  MEMO FROM USDOC TO FILE                                                              SUNR - 2020
                                                                                                                        4040642-
   Public   10/15/2020 PERTAINING TO PETITIONERS                                                            Sunset
                                                                                                                        01
   Document            MEETING WITH COUNSEL                                                                 Review

   21                  MEMO FROM USDOC TO FILE                                                              SUNR - 2020
                                                                                                                        4041307-
   Public   10/16/2020 PERTAINING TO INTERESTED PARTIES                                                     Sunset
                                                                                                                        01
   Document            EX PARTE CONFERENCE CALL WITH PETITIONERS                                            Review

   22                  MEMO FROM USDOC TO FILE                                                              SUNR - 2020
                                                                                                                        4041681-
   Public   10/19/2020 PERTAINING TO INTERESTED PARTIES                                                     Sunset
                                                                                                                        01
   Document            EMAIL CORRESPONDENCE                                                                 Review

   23                  MEMO FROM USDOC TO FILE                                                              SUNR - 2020
                                                                                                                        4042651-
   Public   10/21/2020 PERTAINING TO INTERESTED PARTIES                                                     Sunset
                                                                                                                        01
   Document            EX PARTE CALL WITH SENATOR PORTMAN'S STAFF                                           Review

                       MEMO FROM USDOC TO FILE
   24                                                                                                       SUNR - 2020
                       PERTAINING TO INTERESTED PARTIES                                                                 4045413-
   Public   10/27/2020                                                                                      Sunset
                       EX PARTE TELEHPNE CALL WITH REPRESENTATIVE                                                       01
   Document                                                                                                 Review
                       DOUG LAMALFA

   25                           FR_NOTICE_UNPUBLISHED FROM USDOC TO THE FILE                                SUNR - 2020
                                                                                                                        4048787-
   Public   11/3/2020           PERTAINING TO INTERESTED PARTIES                                            Sunset
                                                                                                                        01
   Document                     FINAL RESULTS & REVOCATION FR NOTICE                                        Review

   26                           LETTER FROM USDOC TO THE BRISTOL GROUP PLLC                                 SUNR - 2020
                                                                                                                        4048885-
   Public        11/4/2020      PERTAINING TO DOMESTIC INTERESTED PARTIES                                   Sunset
                                                                                                                        01
   Version                      RESPONSE TO 2ND REQ FOR DEADLINE                                            Review




https://internal.access.trade.gov/cs/idcplg?IdcService=GET_FILE&dID=1094557&dDocName=cri_1060079&Rendition=web&allowInterrupt=1&noSave…   3/3
